Citation Nr: 0637749	
Decision Date: 12/05/06    Archive Date: 12/12/06

DOCKET NO.  03-15 249A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington



THE ISSUE

Entitlement to an effective date prior to September 1, 2001, 
for the payment of benefits based upon the grant of service 
connection for the cause of the veteran's death.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel




INTRODUCTION

The veteran served on active duty from July 1969 to January 
1974 and from February 1984 to August 1985.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2001 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Seattle, Washington.  


FINDINGS OF FACT

1.  The veteran was diagnosed with lung cancer in September 
1999. 

2.  He died on February [redacted], 2000.  The death certificate 
lists the immediate cause of death as metastatic lung 
carcinoma.

3.  At the time of his death, service connection was not in 
effect for any disability.

4.  The appellant filed her original application for service 
connection for the cause of the veteran's death by submitting 
a formal claim on August 1, 2001, more than a year after his 
death.

5.  The appellant's claim was granted by the RO in September 
2001, based upon the provisions of the Agent Orange Act of 
1991 and the amended regulations which became effective in 
June 1994.  Payment of dependency and indemnity compensation 
(DIC) was awarded effective September 1, 2001.

6.  The veteran did not meet all the eligibility criteria as 
of June 1994 (recognizing a causal relationship between Agent 
Orange exposure and lung cancer) and continuously thereafter.  


CONCLUSION OF LAW

The criteria for an effective date prior to September 1, 
2001, for the grant of service connection for cause of the 
veteran's death have not been met.  38 U.S.C.A. §§ 5101, 
5110, 5107 (West 2002 & Supp. 2006); 38 C.F.R. § 3.400 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and her representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claims.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable RO decision on a claim for VA 
benefits.  See Pelegrini v. Principi, 18 Vet. App. 112 
(2004); Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd 
on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

As noted, in Pelegrini, the U.S. Court of Appeals for 
Veterans Claims held in part that a VCAA notice, as required 
by 38 U.S.C.A. § 5103(a), must be provided to a claimant 
before the initial RO decision.  In the present case, the 
veteran was provided notice consistent with the VCAA.  

In a November 2003 letter, the RO informed the appellant of 
its duty to assist her in substantiating her claim under the 
VCAA, and the effect of this duty upon her claim.  Thus, the 
Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that she has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
As the Federal Circuit Court has stated, it is not required 
"that VCAA notification must always be contained in a single 
communication from the VA."  Mayfield, supra, 444 F.3d at 
1333.

Likewise, it appears that all obtainable evidence identified 
by the appellant relative to her claim has been obtained and 
associated with the claims files, and that she has not 
identified any other pertinent evidence, not already of 
record, which would need to be obtained for a fair 
disposition of this appeal.  Thus, for these reasons, any 
failure in the timing or language of VCAA notice by the RO 
constituted harmless error.  See also Conway v. Principi, 353 
F.3d 1359, 1374 (2004), holding that the Court of Appeals for 
Veterans Claims must "take due account of the rule of 
prejudicial error."

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising her as to the evidence needed, and 
in obtaining evidence pertaining to her claim, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court has 
held that such remands are to be avoided.  See Winters v. 
West, 12 Vet. App. 203 (1999) (en banc), vacated on other 
grounds sub nom. Winters v. Gober, 219 F.3d 1375 (Fed. Cir. 
2000); Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  See also 
Livesay v. Principi, 15 Vet. App. 165, 178 (2001) (en banc).

In addition to the foregoing harmless-error analysis, to 
whatever extent the recent decision of the Court in Dingess 
v. Nicholson, 19 Vet. App. 473 (2006), requires more 
extensive notice in claims for compensation, e.g., as to 
potential downstream issues such as disability rating and 
effective date, the Board finds no prejudice to the appellant 
in proceeding with the present decision.  Although the 
earlier effective date issue is undoubtedly a "downstream" 
claim, the outcome of this appeal is dependent upon evidence 
which is already in the file, and has been for several years.  
Moreover, no additional amount of development could alter the 
factual record in this case.  VA therefore has no further 
duty to notify the appellant of evidence needed to 
substantiate this claim, or to assist her in obtaining 
evidence, in that no reasonable possibility exists that any 
such evidence exists.

II.  Factual Background

The basic facts in this case are not in dispute.  Service 
department records show that the veteran served in the 
Republic of Vietnam during the Vietnam era.  He died in 
February 2000, at the age of 53.  The death certificate shows 
that he died from metastatic lung carcinoma, initially 
manifested just months earlier.  No other conditions either 
causing or contributing to the cause of his death are listed 
on the death certificate.  During his life, the veteran had 
not claimed service connection for lung cancer, and did not 
have any established service-connected disabilities.

On August 1, 2001, the appellant filed a claim for dependency 
and indemnity compensation.  In September 2001, the RO found 
that his death from lung cancer met the requirements for 
service connection based on the Agent Orange presumption 
established by regulation in 1994.  The award of DIC was 
considered to be effective with the August 1, 2001 claim, and 
payment pursuant to the award was made effective as of 
September 1, 2001, the first date of the month following the 
appellant's submission of her claim.  

A medical statement accompanying the appellant's claim was 
from J.G., M.D., dated in June 2001.  Dr. G indicated that 
the veteran had been his patient, and was known to have had 
type II diabetes since about 1992.  Dr. G stated that 
diabetes is known to impair the immune function, and 
therefore may have hastened his death from lung cancer.  In a 
medical opinion dated in June 2003, Dr. G noted that the 
veteran had been diagnosed with metastatic lung cancer in 
September 1999, and that at the time of his first symptoms it 
had already spread to his bones.  Therefore, it clearly would 
have started well before the onset of those symptoms and the 
subsequent diagnosis.  

The appellant now disagrees with the effective date assigned 
for her DIC.  She essentially contends that the June 2003 
medical opinion shows the veteran had cancer at the time of 
the law change in 1994 or that, in the alternative, the 
benefits should at least be granted back to the date of the 
veteran's death.  She also argues that she was not aware that 
her husband's death was attributable to his in-service 
exposure to herbicides until she was informed of this by 
third parties.  She also asserts that she was unaware of her 
eligibility for DIC, and would have applied earlier if she 
had known or been informed.  

III.  Analysis 

The Agent Orange Act of 1991, Public Law No. 102-4, codified 
at 38 U.S.C.A. § 1116, set forth the requirements for the 
grant of service connection for certain diseases associated 
with exposure to certain herbicide agents.  Liberalizing 
statutory and regulatory amendments were added in 1994, via 
Public Law No. 103-446 and 38 C.F.R. § 3.309 (59 Fed. Reg. 
29,723, 29,724 (1994), establishing a presumption of service 
connection for respiratory cancers, including lung cancer, 
for veterans exposed to herbicide agents in service, 
effective June 9, 1994.  VA later published an amendment to 
38 C.F.R. § 3.309 to add type II diabetes mellitus as a 
presumptive disease for service connection due to exposure to 
Agent Orange in service, at 66 Fed. Reg. 23,166 (2001).  That 
change became effective on July 9, 2001. 

The effective date of an award of DIC is the first day of the 
month in which the veteran's death occurred if a claim is 
received within one year after the date of death; otherwise, 
the effective date will be the date of VA receipt of the 
claim.  38 U.S.C.A. § 5110(d)(1); 38 C.F.R. § 3.400(c).  

It should also be noted that, once an effective date is 
established, actual payment of benefits may not begin until 
the first day of the next calendar month.  38 U.S.C.A. 
§ 5111(a); 38 C.F.R. § 3.31.

As stated above, the veteran's death was in February 2000, 
and the appellant's claim was submitted in August 2001.  
Since these events were clearly after 1994, the effective 
date for the appellant's award of DIC benefits must be "the 
date the claim was filed or the date the claimant became 
disabled or death occurred, whichever is later."  It is 
clear that the appellant did not file a claim within one year 
of the date of the veteran's death, nor does she contend that 
she did so.  Consequently, the effective date must flow from 
the date of claim.  

The Board notes that service connection for the veteran's 
cause of death due to lung cancer was granted on the basis of 
a liberalizing law or regulation.  Where DIC is awarded 
pursuant to a liberalizing law, or to a liberalizing VA issue 
approved by the Secretary or by the Secretary's direction, 
the effective date of such award or increase shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
However, in order to be eligible for a retroactive payment 
under the provisions of this paragraph the evidence must show 
that the claimant met all eligibility criteria for the 
liberalized benefit on the effective date of the liberalizing 
law or VA issue, and that such eligibility existed 
continuously from that date to the date of claim or 
administrative determination of entitlement.  38 U.S.C.A. § 
5110(g); 38 C.F.R. §§ 3.114, 3.400(p).  If a claim is 
reviewed at the request of the claimant more than one year 
after the effective date of the law or VA issue, benefits may 
be authorized for a period of one year prior to the date of 
receipt of such request.  Id. 

However, the facts in this case do not support a one-year 
retroactive grant of service connection based on liberalizing 
law or VA issue, inasmuch as it is not shown that the veteran 
was diagnosed with lung cancer prior to September 1999 and 
therefore did not meet all the eligibility criteria as of 
June 1994 (the date that lung cancer was designated as a 
disability resulting from herbicides) and continuously 
thereafter.  38 C.F.R. § 3.114; VAOPGCPREC 26-97.  Moreover, 
although Dr. G stated that the veteran's diabetes may have 
been a factor impairing his immune system and hastening his 
death from lung cancer, such a statement is speculative, and 
such a contribution to death was not mentioned on the death 
certificate).

The Board has considered the appellant's contentions that she 
would have applied for service connection for cause of death 
sooner had she been advised of her potential eligibility.  
However, her contentions do not provide a basis on which to 
grant her an earlier effective date.  Individuals dealing 
with the Government are charged with knowledge of the Federal 
statutes and agency regulations.  Morris v. Derwinski, 1 Vet. 
App. 260, 265 (1990).  In addition, everyone is bound by 
these regulations "regardless of actual knowledge of what is 
in the [r]egulations or of the hardships resulting from 
innocent ignorance."  Id., quoting Fed. Crop Ins. Corp. v. 
Merrill, 322 U.S. 380, 384-385 (1947).  Furthermore, VA is 
under no legal obligation to notify, individually, every 
potential claimant of his or her possible entitlement to VA 
benefits.  See Hill v. Derwinski, 2 Vet.App. 451 (1991); 
Lyman v. Brown, 5 Vet.App. 194 (1993).  This legal principle 
is not mentioned to be critical of the appellant for not 
filing her claim sooner, but merely to emphasize that VA 
cannot be expected to read a person's mind as to what claims 
he or she may wish to advance - he or she must file a claim 
to initiate the adjudication process.  VA had no way of 
knowing the veteran's death was related to his military 
service until the appellant indicated, in conjunction with 
her August 2001 application, that the veteran had been 
treated for cancer.

For the above reasons, September 1, 2001, is the correct 
effective date for the payment of DIC based upon service 
connection for cause of the veteran's death, with the 
appellant's claim filed in August 2001.  Furthermore, the RO 
correctly made payment, pursuant to the award, effective from 
September 1, 2001, in accordance with legal authority that 
mandates that the period of payment is to commence on the 
first of the month following the month in which the award 
became effective.  38 U.S.C.A. § 5111; 38 C.F.R. § 3.31.

The Board thus concludes that the RO established the earliest 
effective date permitted under the law for the grant of DIC 
benefits in this case.  It follows that the claim for an 
earlier effective date must be denied.  The evidence is not 
so evenly balanced as to raise doubt concerning any material 
issue.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an effective date prior to September 1, 2001, 
for the payment of DIC based upon the grant of service 
connection for cause of the veteran's death is denied.



__________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


